The Attorney               General of Texas
                                          December 11, 1978

JOHN L. HILL
Attorney General


                   President Philip G. Hoffman                   Opinion No. H-12 7 7
                   University of Houston
                   Houston, Texas 77004                          Re: Authority of the University
                                                                 to promulgate     a regulation
                                                                 defining   the term “full-time
                                                                 basis”   in section   51.352(4),
                                                                 Education Code.

                   Dear Dr. Hoffman:

                          You inquire about the authority of the University of Houston Board of
                   Regents to promulgate a rule defining “full-time basis” as it appears in a
                   provision relating to the Optional Retirement Program. Section 51.353 of the
                   Education Code provides that “[aIll faculty members are eligible to
                   participate in the optional retirement program,” subject to rules prescribed
                   by the governing board of their institution.  “Faculty member” is defined as
                   follows:

                              . . . a person who is employed by an institution of
                              higher education on a full-time basis as a member of
                              the faculty or staff and whose duties include teaching,
                              research, administration, . . . or the performance of
                              professional services. . . .

                   Educ. Code S 51.352(4) (emphasis added). You wish to know whether the
                   Regents may define employment on a “full-time basis” to mean “employment
                   for one-half or more of the standard workload at a rate comparable to the
                   rate of compensation for other persons employed in similar positions.” You
                   note that the Teacher Retirement System (TRS) has adopted the quoted
                   standard in its rule defining “full-time” service under section 3.02(a)(3) of the
                   Education Code.

                           In Attorney General Opinion H-871 (1978) we considered the TRS rule
                   and declined to hold it invalid.   We found numerous factors supporting its
                   validity which are not present in the case of your proposed rule. The TRS
                   definition was an administrative construction of long standing, and employees
                   had accumulated credit and received benefits under it. When the legislature
                   placed the TRS provisions in the Education Code in 1969, it expressly provided




                                                     P. 5050
President Philip G. Hoffman      -   Page 2 (H-1277)



that present members of TRS would continue their membership.          Educ. Code S
3.03(a). In addition, TRS served employees in diverse job classifications       with
various ways of measuring workload.       We concluded that the courts would not
disregard the long-standing administrative construction, particularly in view of the
legislature’s acquiescence in it.

       However, we stated that we would not have construed the statute in this
manner. We noted that the courts will disrenard an administrative   construction
which is contrary to the plain meaning of a itatute.   See Brown Express, Inc. v.
Railroad Commission, 415 S.W.2d 394 (Tex. 1967); Eddins-alcher  Butane Company
v. Calvert, 298 S.W.2d 93 (Tex. 1957). The rule you propose is subject to this
objection.

       The Code Construction Act provides that “[wlords and phrases shall be . . .
construed according to . . . common usage. ” V.T.C.S. art. 5429b-2, S 2.01. -- See also
National Life Co. v. Stegall, 169 S.W.2d 155 (Tex. 1943) (words used in statute are
given ordinary meaning). A dictionary may be consulted to ascertain the meaning
of a word. Board of Insurance Commissioners v. Duncan, 174 S.W.2d 326 (Tex. Civ.
App. - Amarillo 1943, writ ref’d). The dictionary defines “full time” as follows:

            employed for or working the amount           of time considered
            customary or standard.

Webster’s Third International   Dictionary   at 919. ln contrast,   “part time” is defined
as follows:

            employed for or working less than          the amount     of time
            considered customary or standard.

Ia, at 1648. In our opinion, a definition of “full time basis” that includes
employment at half time or less than full time is contrary to the plain meaning of
the statutory language.   In the absence of strong countervailing factors like those
outlined in Attorney General Opinion H-871, see also V.T.C.S. article 5429b-2,
section 3.03, we do not believe your administrative definition would be upheld by
the courts. ln our opinion, you may not adopt the proposed definition of “full-time
basis.”

                                     SUMMARY.

            The governing board of an institution of higher education
            may not promulgate a rule defining employment on a “full-
            time basis” in section 51.352(4) of the Education Code to
            mean “employment for one-half or more of the standard
            workload. . . .I’




                                     P.   5051
 President Philip G. Hoffman     -   Page 3     (~-1277)



                                              Very truly yours,




                                              Attorney General of Texas

     APPROVED:



%L
     DAVID M. KENDALL, First Assistant




     C. ROBERT HEATH. Chairman
     Opinion Committee ’

     jsn




                                          p. 5052